ON appellant’s motion for rehearing
DICE, Judge.
In our opinion on original submission, we overruled appellant’s contention that the Federal conviction, which is the basis for revocation of his suspended sentence, was not shown to be a final conviction because of the stipulation appearing in the record wherein appellant and his counsel stipulated that if the clerk of the United States District Court were present she would testify that the records of said court would show that no notice of appeal was given and that no appeal was pending in the cause.
Appellant, in his motion for rehearing, now contends that he did not agree to the stipulation and insists that he did appeal the Federal conviction.
This court is bound by the record as made and certified by the trial court. Sanchez v. State, 114 Tex. Cr. R. 651, 26 S.W. 2d 267 and McCollum v. State, 155 Tex. Cr. R. 219, 233 S.W. 2d 493. We must review the trial in the light of the approved *71and certified statement of facts on file herein. Alvarez v. State, 159 Tex. Cr. R. 384, 264 S.W. 2d 110.
The statement of facts on file herein was agreed to and approved by counsel for appellant. In view of the stipulation contained therein, we remain convinced that a proper disposition was made of the case in our opinion on original submission.
The motion is overruled.
Opinion approved by the Court.